DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group II, (present claims 49-60) in the reply filed on 11/23/2020 is acknowledged.
Claims 29-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 03/24/2021 has been entered. Claim 49 and 56-57 have been amended, and no additional claims have been added or cancelled. Claims 29-47 are withdrawn.	
	Accordingly, claims 29-47 and 49-60 are pending with 49-60 under examination.
The applicant’s amendment to claim 49 obviates the previous § 112(b) rejection of claims 49-60, which is hereby withdrawn.
Oral Translation Consultation with USPTO Scientific and 
Technical Information Center
	The applicant states that “The Specification has been amended to correct an error in translation from the original German text, specifically ‘temperieren’ which was inaccurately translated as ‘tempered’. The German word ‘temperieren’ has different translations, depending on the context, one of which is ‘tempered’, but another of which is to heat. In the context of the present invention, the appropriate translation should have been ‘heated’. Applicant has accordingly amended the appropriate paragraphs of the specification” (see last two paragraphs on page 10 of arguments).
	During an Oral Translation Consultation with the USPTO Scientific and Technical Information Center (hereinafter “STIC”) on 06/12/2021, the translator from STIC stated and provided evidence that the German words “tempern”, “temperieren”, “temperierung”, “temperierte”, and “temperiert” (as used in the priority document DE102015112215 – see, for example, paragraphs [0032], [0034], [0035], and [0038] of DE ‘215; reference attached) translate ‘to temper’/ ‘tempered’ / ‘tempering’, ‘to anneal’ / ‘annealed’ / ‘annealing’, or, in some instances, ‘to malleableize’. The German/English scientific and technical dictionaries relied upon by the translator did not include ‘to heat’ as within the scope of the definition of ‘tempern’ or ‘temperieren’ as suggested by the applicant (see, for example, Langenscheidt Fachwörterbuch Technik und angewandte Wissenschaften German-English, ISBN: 3861171872; p. 1805; reference not attached).
	With regard to the statement that “…In the context of the present invention, the appropriate translation should have been ‘heated’…”, it is not immediately clear from either the original German document (according to STIC) or from the English specification filed 
	According to STIC, the German word “innenhochdruckumformen” (as recited in DE ‘215)  translates to ‘internal high pressure deformation’, i.e. ‘internal high pressure forming’ recited in [0033] and [0035] of the applicant’s specification. Paragraph [0033] states “internal high pressure forming of the pipe by means of an active medium and the active medium has been tempered to above room temperature (RT) to 500°C”. Although the applicant’s specification states “by means of an active medium”, the applicant does not implicitly suggest or explicitly specify what type of active medium is being used, or what material the active medium is. Thus, due to the use of the word “tempered” and the relatively high temperature upper bound of 500°C, one of ordinary skill in the art would understand that the active medium can either be the (metal) pipe, or, for example, a solid metal internal medium such as an internal pipe-expanding tool, which would be capable of being “tempered”.
Under the broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art (MPEP 2111.01 I.). In the instant case, the plain meaning of “internal high pressure forming” would be any means of internal forming using a high pressure, whether the high pressure is applied via a solid, liquid, or a gas. However, the use of the term “tempered” suggests that the active medium must be capable of being tempered, and one of ordinary skill in the art would understand that fluids generally cannot be “tempered”.
Specification
The amendment filed 03/24/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: changing “tempered” to “heated” in paragraphs [0033], [0035], and [0039].
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 49 and 56-57 recite the amended limitations of “active fluid medium”. The applicant’s specification (or original priority document; see discussion of ‘internal high pressure fluid medium”:
	An adequate description of a genus (i.e. “internal high pressure forming” via an “active medium”) may not support claims to a subgenus or species (such as the active medium being specifically a solid, liquid, or gas – or in the instant case, a “fluid”) within the genus. In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (MPEP 2163 I. B.).
Paragraph [0033] of the applicant’s specification only states “internal high pressure forming of the pipe by means of an active medium and the active medium has been tempered to above room temperature (RT) to 500°C”; the paragraph does not specify that the active medium is specifically an active fluid medium. For example, the “active medium” can be interpreted as an ‘active solid medium’, such as a pipe-expanding tool, which applies high pressure via a solid tool from the inside to increase the diameter of the pipe. The plain meaning of “fluid” is, in a first definition, a liquid, or in a second definition, any substance that flows easily, such as a liquid or a gas. The claimed temperature range of 40-500°C does not provide any implicit suggestion as to what material or type of material is being used. For example, water (or other hydraulic fluid such as hydraulic oil) is a liquid at 40°C and a gas/steam (or liquid) at 500°C depending on the pressure; if water or oil is a gas at 500°C, it would no longer meet the first definition of “fluid” as discussed above. Alternatively, if a solid is used such as a metal pipe-expanding tool, it would no longer meet either of the required definitions of “fluid”. Furthermore, if a gas (which can meet the broader definition of “fluid”) is used, a sufficiently high pressure required for deforming steel may not be able to be achieved due to gases being compressible (unlike solids and liquids).With regard to the applicant’s statement that the limitation contains support in [0003] of the applicant’s specification (see fourth paragraph on a prior art reference which uses high fluid pressure, rather than an inventive embodiment of the applicant’s own invention.
	Mere reference to another application, patent, or publication is not an incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 U.S.C. 112. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). 37 CFR 1.57(c)(1) limits a proper incorporation by reference (except as provided in 37 CFR 1.57(b) ) to instances only where the perfecting words "incorporated by reference" or the root of the words "incorporate" (e.g., incorporating, incorporated) and "reference" (e.g., referencing) appear. The requirement for specific root words will bring greater clarity to the record and provide a bright line test as to where something is being referred to is an incorporation by reference. The Office intends to treat references to documents that do not meet this "bright line" test as noncompliant incorporations by reference and may require correction pursuant to 37 CFR 1.57(h). If a reference to a document does not clearly indicate an intended incorporation by reference, examination will proceed as if no incorporation by reference statement has been made and the Office will not expend resources trying to determine if an incorporation by reference was intended (MPEP 608.01(p) I. A.). 
	Claim 49 recites the claim limitation “wherein the pipe subjected on an inner side with the active fluid medium and is expanded into an engraving or a geometry of the tool by said active fluid medium” (see last section of claim 49). As discussed above, the applicant’s specification describes a prior art reference which uses high fluid pressure, rather than an inventive embodiment of the applicant’s own invention (see MPEP 608.01(p) I. A. section cited above).
Claims 56-57 recite the claim limitation of “wherein the active fluid medium has been heated”; the applicant’s specification, or disclosure as originally filed, does not contain support for the term “heated”. See “Oral Translation” section above for discussion in greater detail.
	Claims 50-55 and 58-60 are rejected based on their dependency to rejected independent claim 49.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 49-50, 52, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Sun (CN100592942C; English machine translation cited and attached).
	Regarding claims 49-50 and 55-57:
	Fujisawa discloses a steel comprising the following contents, which overlap with the claimed ranges:
Element (wt %)
Instant claim 49
Fujisawa
Claims 3, 8, 9, 10, [0083-0084], [0101],[0103],[0105]
Fe
Balance
Balance
Cr
7-20
15-35
Mn
2-9
0-12
Ni
0-9
0-3
C
0.005-0.4
0-0.2
N
0.002-0.3
0.05-0.6
Instant claim 50:
Al
0-3
0-0.1
Si
0-2
0-4
Mo
0.01-3
0-4
Cu
0.005-4
0-4
V
0-2
0-0.5
Nb
0-2
0-2
Ti
0-2
0-0.1
Sb
0-0.5
0
B
0-0.5
0-0.01
Co
0-5
0

0-3
0
Zr
0-2
0
Ca
0-0.1
0-0.01
P
0-0.6
0-0.1
S
0-0.2
0-0.03


The steel has an austenite content of 10-85% [0031], which overlaps with the claimed amount of at least 5%.	
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Fujisawa further teaches preparing a steel ingot by smelting the steel [0113];
Casting into slabs having 100-300 mm in thickness via a known casting method such as continuous casting, blooming, or the like, which meets the claimed “producing a slab by a horizontal or vertical slab…casting process” [0113];
Hot rolling into sheets having a desired thickness of 1.5-10 mm [0113], which meets the claimed “hot strip” having a thickness greater than or equal to 2 mm via hot rolling, and thickness of 1.5-15 mm (claim 55);
Depending on the uses, performing cold rolling the hot-rolled or the hot-rolled and annealed sheets [0115], which meets the claimed limitation of optionally cold rolling the hot strip.
With regard to the limitation of “moulding the hot strip or cold strip and welding it for form a pipe”, Fujisawa discusses that the technology relating to the austenitic-ferritic stainless steels according to the present invention is not limited to the steel sheets; for the case of application to, for example thick plates, shape steels, wires and rods, and pipes, there can be provided, adding to the excellent ductility and deep drawability, excellent punch stretchability, is suitable for hydraulic forming such as hydroforming [0047], which meets the claimed “internal high pressure forming”. Fujisawa teaches that the object of the present invention is to provide a steel with excellent corrosion resistance at the welded area [0022]; although Fujisawa does not explicitly teach performing a step of welding a pipe, one of ordinary skill in the art would recognize that based on Fujisawa’s teaching of the steel having good corrosion resistance properties at the weld area after welding, that a welding step to form a welded object, such as a pipe, would be obvious to perform. 
Therefore, although Fujisawa does not explicitly delineate a method of molding a hot strip and welding it to form a pipe, the entire disclosure of Fujisawa is directed to an austenitic-ferritic stainless steel with a substantially similar composition (see composition as discussed above), which is highly formable and is suitable for hydroforming [0047], hydroforming being a process which meets the broadest reasonable interpretation of “internal high pressure”, because hydroforming is a process that uses high water pressure to form objects. Fujisawa further teaches that applications of the present invention include pipes [0195], and that the welded area of a part made from Fujisawa’s austenitic-ferritic stainless steel has improved corrosion resistance and crevice corrosion resistance properties [0195]. Therefore, the ordinarily skilled artisan would find it obvious to not only form/mold a pipe using a hydroforming/”internal high pressure forming” process, but also performing welding to make the pipe, both of which are well-known and routine methods used in the art for making components from sheet/strip steel.

Sun teaches a technique, method, and equipment for forming necked container-shaped metal components (such as a pipe) by utilizing great internal (meets “inner side” limitation) high pressure produced by water under the condition of high temperature (Abstract). Sun further teaches performing a hydroforming technique by heating, and therefore pressurizing water at high temperatures such as at 200°C and 500°C and external pressures of 0.3 GPa and 0.8 GPa, respectively, in order to maintain the density of water at 1g/cm3 [0009]. The tubular metal part being subjected to the hydroforming process can be placed in, for example, a mold of a concave shape [0009], which meets the claimed “engraving or a geometry of the tool”. The water of Sun meets the claimed “active fluid medium” and the temperatures of 200°C and 500°C meet the claimed temperature range of 40-500°C, 40-300°C, and 80-240°C as required by claims 49 and 56-57.
With regard to the claim limitation of the steel having a “high cold deformability, TRIP and/or TWIP properties”, (wherein “TRIP” and “TWIP” mean “transformation”/“twinning”-induced plasticity) this feature is prima facie expected to be present in the steel of Fujisawa , in view of the overlapping composition (with particular attention to the Mn content; see paragraph [0010-0011] of the applicant’s specification), the overlapping microstructure, and the substantially similar process of making. Further, in view of Fujisawa’s steel being suitable for processes such as hydroforming [0047], wherein a relatively high degree of formability/deformability (i.e. plasticity) is required, the steel of Fujisawa is expected to exhibit the “high cold deformability” feature as claimed absent evidence to suggest otherwise.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hydroforming process of Sun with the composition and method of Fujisawa, as doing so would result in forming a molded steel pipe/tubular body without micro-cracks (Sun 0005, 0033) in a single-operation 
	Regarding claim 52:
	Fujisawa heating to 900-1500°C and then performing hot rolling [0113], which meets the claimed hot rolling starting temperature of 900-1200°C, and the temperature of the hot rolling is preferably controlled to a range from 700-1300°C, which meets the claimed “end rolling temperature of at least 650°C”.

Claims 51 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Sun (CN100592942C; English machine translation cited and attached), as applied to claim 49 above, and further in view of Spitzer et al. (US 20120093677 A1; of record).
Regarding claim 51:
Fujisawa and Sun are silent regarding producing a pre-strip with a horizontal or vertical strip casting process to produce a pre-strip with a strip thickness of 1 to 30 mm (claim 51)(1 to 20 mm in claim 59).
Spitzer teaches a method for producing a hot rolled strip by casting a steel melt in a horizontal strip casting facility into a roughed strip having a thickness of 6-20 mm [Abstract], which meets the claimed “horizontal strip casting” process of producing a pre-strip having a strip thickness of 1-30 mm (in claim 51) or 1-20 mm (in claim 59).
Spitzer further teaches that the proposed method has the advantage that the benefits of the known double-roller casting machine, like reduction of macro segregations, suppression of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Fujisawa in view of Sun with the horizontal strip casting process of Spitzer, as doing so would advantageously result in a steel strip with reduced macro segregations and suppressed shrink marks.

Claims 53 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Sun (CN100592942C; English machine translation cited and attached), as applied to claim 49 above, and further in view of Yada et al. (US 4466842 A; of record).
Regarding claim 53:
	Fujisawa and Sun are silent regarding the pre-strip being hot rolled with a maximum of 6 rolling passes (in claim 53), or 2-4 rolling passes (in claim 60).
	Yada teaches hot rolling a steel [Abstract], and the effects of the number of passes on grain refinement and grain size. That is, that reduction is preferably provided in one pass, but may also be provided in many passes during a short period of time to refine the crystal grains [Col. 8, lines 16-25], [Fig. 2]. Fig. 6 illustrates that if the time between the passes is less than approximately 1 second, strains may accumulate, thereby refining the crystal grains, but hot-working by one pass is more preferable [Col. 9, lines 43-49].
	Thus Yada teaches the effects of the number of passes on the grain refinement of the steel (also see Table 2), and the ordinarily skilled artisan would find it obvious to choose the number of passes within 1-6 passes [Col. 13, lines 15-24] based on the desired grain refinement/grain 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fujisawa in view of Sun with the number of passes of Yada, as doing so would allow for improved grain size and grain refinement which would advantageously yield improved tensile properties.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Sun (CN100592942C; English machine translation cited and attached), as applied to claim 49 above, and further in view of Suzuki et al. (US 5820703 A; of record).
	Regarding claim 54:
	Fujisawa and Sun are silent regarding unwinding the hot-rolled or cold-rolled strip from a coil and cutting the hot-rolled or cold-rolled strip into sheets.
	Suzuki teaches making a steel pipe [Abstract], the method comprising hot rolling, coiling the steel sheet as a hot coil having a thickness of 3.0-25.4 mm [Col. 2, lines 41-51], and cutting the hot coil into a predetermined width (meets the claimed step of cutting the hot-rolled strip into sheets), shaping continuously both of the steel edges into a cylindrical shape and seaming them by electrical resistance welding to produce a seam welded steel pipe [Col. 2, lines 56-59]. The step of shaping continuously meets the claimed step of unwinding the hot-rolled strip from a coil, because the hot rolled sheet has already been coiled; shaping the coiled sheet into a pipe necessarily involves unwinding the sheet from the coil in order to form the desired pipe structure.
.

	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US20070163679A1; of record) in view of Sun (CN100592942C; English machine translation cited and attached), as applied to claim 49 above, and further in view of Yano et al. (US 20110100965 A1; of record).
	Regarding claim 58:
	Although Fujisawa teaches welding [0167], Fujisawa and Sun are silent regarding high frequency induction welding or laser welding.
	Yano teaches laser welding to produce steel pipes [Abstract],[0076] and further teaches that the status of laser welding can be accurately assessed during the manufacture of the laser welded steel pipes, can be used to modify the welding conditions, and can produce laser welded steel pipes at a high yield rate and in a stable manner [0077].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fujisawa in view of Sun with the laser welding method of Yano, as doing so would advantageously improve the productivity of producing steel pipes [Abstract],[0076] and that laser welding further can further advantageously be accurately assessed during the manufacture of the laser welded steel pipes, can be used to modify the welding conditions, and can produce laser welded steel pipes at a high yield rate and in a stable manner [0077].
Response to Arguments
03/24/2021 have been fully considered but they are not persuasive.
It is respectfully noted that 35 U.S.C. 103(a) is a pre-AIA  patent law, and that the present application was filed after March 16, 2013, and is therefore being examined under the first inventor to file provisions of the AIA  (i.e. 35 U.S.C. § 103).
With regard to the applicant’s argument that Fujisawa only makes one reference to the steel being suitable for hydraulic forming and that the steel of Fujisawa does not explicitly involve internal high pressure forming or the heating of an active fluid medium to the required temperature range of amended claim 49 (see page 12 of arguments), the new rejection of claim 49 above, over Fujisawa in view of Sun, meets the amended claim as discussed in the 103 rejection above.
With regard to the arguments directed to Gomez (see pages 13-14), it is noted that Gomez is no longer relied upon in the rejection due to the amendment of the claim(s) which changes the interpretation of the claims.
With regard to the election/restriction requirement (see “conclusion” section on page 14 of arguments), the elected claims remain rejected; thus, the election/restriction requirement will currently be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731